DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims
Claim Rejections - 35 USC § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 contains the trademark/trade name Lutrol.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to a thermoreversible gel comprising a block copolymer comprising synthetic copolymers of ethylene oxide and propylene oxide and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 102 - Anticipation
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


1) Claims 1-6, 10, 17 and 26 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Van Dyke (US 2008/0280980).
Van Dyke discloses the treatment and prevention of bone loss using resolvins. The inventive methods may be useful for treating or preventing conditions associated with bone degradation, deterioration or degeneration such as periodontal disease, osteoarthritis, and metastatic bone disease and osteolytic bone disease. In certain embodiments, pharmaceutical compositions of the present invention comprise a therapeutic agent that promotes bone growth or inhibits bone resorption. As used herein, the term "therapeutic agent that promotes bone growth or inhibits bone resorption" refers to any compound, agent, factor or composition that directly or indirectly has a beneficial/therapeutic effect on a bone or bone tissue undergoing degradation, degeneration, deterioration, loss of bone mass and/or loss of bone density (paragraph 0064). The therapeutic agent may be a statin. Statins include lovastatin, 
Van Dyke anticipates the instant claims.

2) Claim(s) 1-6, 10, 17 and 26  is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Quivey, JR (US 2014/0186271).
Quivey, JR. discloses reducing dental caries by delivering a therapeutically acceptable amount of an HMG-CoA reductase inhibitor. The HMG-CoA reductase inhibitor includes simvastatin, atorvastatin, cerivastatin, fluvastatin, lovastatin, mevastatin, pitavastatin, pravastatin, rosuvastatin, and derivatives thereof, or a pharmaceutically acceptable salt thereof (paragraph 0013). The HMG-CoA reductase inhibitor is an oral treatment form. The oral treatment form can be selected from the group consisting of toothpaste, mouth rinse, gel, foam, varnish, polish, floss, gum, dental tray (instant claim 12), dental strip, copolymer membrane, and slow release bead. The oral compositions further comprises an oral vehicle such as water, flavoring, sorbitol, abrasives and binders (paragraph 0019).  The composition may also be formulated into a capsule (pellet), powder or liquid solution. These forms can be added to animal feed.


Claim Rejections - 35 USC § 103 – Obviousness 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 1-4, 7, 10, 17 and 26 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mundy (WO 01/52829).
	Mundy discloses statin-type bone growth stimulators. The compounds include atorvastatin and cerivastatin (page 3, lines 5 and 6). The goal of the methods and compositions of the invention is to treat or ameliorate bone disorders in vertebrate subjects, particularly mammals and more particularly humans. Bone deficit may result from dental or periodontal disease (page 3, lines 22-27).  The disclosed compounds 
	It would have been obvious to one of ordinary skill in the art to have used the statins of Mudy in a topical compositions for bone regeneration because Mudy teaches using statins for this purpose and formulating the statins into topical compositions for their delivery. 

2) Claims 1-7, 10, 12-17, 19-22 and 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Quivey, JR (US 2014/0186271) in view of Chopra (US 6,300,377).
Quivey, JR. is discussed above and discloses reducing dental caries by delivering a therapeutically acceptable amount of an HMG-CoA reductase inhibitor. The HMG-CoA reductase inhibitor includes simvastatin, atorvastatin, cerivastatin, fluvastatin, lovastatin, mevastatin, pitavastatin, pravastatin, rosuvastatin, and derivatives thereof, or a pharmaceutically acceptable salt thereof (paragraph 0013).
arguendo and for the purposes of this rejection, Quivey, JR differs from the instant claims insofar as it does not disclose the amount of statin that is in the compositions.
Chopra discloses orally compatible liquids, meeting topical. The compositions comprise coenzyme Q10 and are used for the treatment of periodontal and related gum diseases when formulated into lozenges, gums, mouth rinses and toothpastes (col. 8, lines 54-56). The compositions also comprise gelling agents, surfactants, triglycerides, phospholipids and an optional secondary bioactive agent (col. 7, line 51 to col. 8, line 5). The compositions may comprise bioactive agents such as statins including lovastatin, pravastatin, fluvastatin, simvastatin, mevastatin, fluindostatin, atorvastatin, cerivastatin. The bioactive agents may comprise 0.01% to about 20% by weight (col. 7, lines 8-15 and 43-48). 
It would have been obvious to one of ordinary skill in the art to have used 2% atorvastatin in the compositions of Quivey, JR because it is a therapeutic effective amount for oral care compositions. 

3) Claims 1-7, 10, 12-17, 19-22 and 26 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chopra (US 6,300,377).
Chopra discloses orally compatible liquids, meeting topical. The compositions comprise coenzyme Q10 and are used for the treatment of periodontal and related gum diseases when formulated into lozenges, gums, mouth rinses and toothpastes (col. 8, lines 54-56). The compositions also comprise gelling agents, surfactants, triglycerides, phospholipids and an optional secondary bioactive agent (col. 7, line 51 to col. 8, line 5). 
It would have been obvious to one of ordinary skill in the art to have used the statins of Mudy in a topical compositions for bone regeneration because Mudy teaches using statins for this purpose and formulating the statins into topical compositions for their delivery. 

Obvious-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7, 9-10, 12-17, 19-22 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,918,620. Although the claims at issue are not identical, they are not patentably distinct from each other because they are coextensive insofar as they both recite using a composition comprising a statin to treat bone diseases. The instant claims differ from the patented . 

Claims 1-7, 9-10, 12-17, 19-22 and 26 are rejected.
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071. The examiner can normally be reached Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-




/LEZAH ROBERTS/Primary Examiner, Art Unit 1612